—Order, Supreme Court, New York County (Beverly Cohen, J.), entered March 31, 1998, which, in an action to recover for personal injuries, inter alia, denied defendants’ motion for a change of venue from New York County to Columbia County and order, same court and Justice, entered April 16, 1999, which, inter alia, denied defendants’ motion for renewal of their previously denied motion for a change of venue, unanimously affirmed, without costs.
The motion court properly concluded that defendants had failed to sustain their burden of demonstrating their entitlement to a discretionary change of venue pursuant to CPLR 510 (3), since they submitted no statements indicating that the three nonparty witnesses in question were willing to testify at *335trial, and provided no reason why traveling to New York County would constitute a hardship for those witnesses (see, CPLR 510 [3]; Colon v Sears Roebuck & Co., 220 AD2d 280; Fernandes v F.N. Projects, 214 AD2d 525).
Defendants provided no new or additional facts warranting reconsideration of the court’s original decision and, accordingly, their motion for "renewal was properly denied. Concur— Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.